Summary Prospectus Supplement December 31, 2016 Putnam AMT-Free Municipal Fund Summary Prospectus dated November 30, 2016 Putnam Arizona Tax Exempt Income Fund Summary Prospectus dated September 30, 2016 Putnam California Tax Exempt Income Fund Summary Prospectus dated January 30, 2016 Putnam Massachusetts Tax Exempt Income Fund Summary Prospectus dated September 30, 2016 Putnam Michigan Tax Exempt Income Fund Summary Prospectus dated September 30, 2016 Putnam Minnesota Tax Exempt Income Fund Summary Prospectus dated September 30, 2016 Putnam New Jersey Tax Exempt Income Fund Summary Prospectus dated September 30, 2016 Putnam New York Tax Exempt Income Fund Summary Prospectus dated March 30, 2016 Putnam Ohio Tax Exempt Income Fund Summary Prospectus dated September 30, 2016 Putnam Pennsylvania Tax Exempt Income Fund Summary Prospectus dated September 30, 2016 Putnam Tax Exempt Income Fund Summary Prospectus dated January 30, 2016 Putnam Tax-Free High Yield Fund Summary Prospectus dated November 30, 2016 The section Your fund’s management is supplemented to reflect that each fund’s portfolio managers are now Paul Drury and Garrett Hamilton, CFA. Mr. Hamilton joined each fund in December 2016 and is a Portfolio Manager. 304588 12/16
